          2:17-cr-20037-JES-JEH # 298          Page 1 of 2                                            E-FILED
                                                                     Wednesday, 10 April, 2019 01:43:15 PM
                                                                             Clerk, U.S. District Court, ILCD

                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE CENTRAL DISTRICT OF ILLINOIS


UNITED STATES OF AMERICA,                      )
                                               )
                                Plaintiff,     )
                                               )
                 v.                            )      CRIMINAL NO. 17-CR-20037
                                               )
BRENDT A. CHRISTENSEN,                         )
                                               )
                                Defendant.     )


                                   ENTRY OF APPEARANCE

          John C. Milhiser, United States Attorney for the Central District of Illinois, and Kit R.

Morrissey, Assistant United States Attorney, hereby enter their appearance on behalf of the United

States.

                                                      Respectfully submitted,

                                                      JOHN C. MILHISER
                                                      United States Attorney


                                                      s/ Kit R. Morrissey
                                                      KIT R. MORRISSEY
                                                      Assistant United States Attorney
                                                      Nine Executive Drive
                                                      Fairview Heights, IL 62208
                                                      (618) 628-3700
                                                      E-mail: Kit.Morrissey@usdoj.gov
       2:17-cr-20037-JES-JEH # 298            Page 2 of 2



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE CENTRAL DISTRICT OF ILLINOIS


UNITED STATES OF AMERICA,                    )
                                             )
                              Plaintiff,     )
                                             )
               v.                            )       CRIMINAL NO. 17-CR-20037
                                             )
BRENDT A. CHRISTENSEN,                       )
                                             )
                              Defendant.     )



                                CERTIFICATE OF SERVICE

       I hereby certify that on April 10, 2019, I caused to be electronically filed the foregoing

                                      ENTRY OF APPEARANCE

with the Clerk of Court using the CM/ECF system which will send notification of such filing to

the defendant’s counsel of record.

                                                     Respectfully submitted,

                                                     JOHN C. MILHISER
                                                     United States Attorney


                                                     s/ Kit R. Morrissey
                                                     KIT R. MORRISSEY
                                                     Assistant United States Attorney
                                                     Nine Executive Drive
                                                     Fairview Heights, IL 62208
                                                     (618) 628-3700
                                                     E-mail: Kit.Morrissey@usdoj.gov
